Citation Nr: 0529658	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-31 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative joint 
disease of the lumbar spine. 
 
2.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative joint 
disease of the cervical spine. 
 
3.  Entitlement to service connection for ankylosing 
spondylitis. 
 
4.  Entitlement to service connection for right knee 
arthritis.

5.  Entitlement to service connection for left knee 
arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 until 
October 1970.  

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Roanoke, Virginia RO that declined to reopen 
previously denied claims of service connection for 
degenerative joint disease of the cervical and lumbar spine, 
and denied service connection for ankylosing spondylitis and 
bilateral knee arthritis.  

The veteran was afforded a personal hearing in September 2005 
before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.


REMAND

The veteran asserts that he sustained shell fragment injury 
to his back in service which has led to the development of 
generalized degenerative changes affecting his neck, back and 
knees.  He contends that he has also developed ankylosing 
spondylitis, which his research indicates is known as 
"traveling arthritis."

The veteran testified upon personal hearing on appeal in 
September 2005 that he initially developed soreness and 
stiffness of the hips around 1986, and visited a doctor at 
that time who diagnosed arthritis.  He stated that within six 
months to a year, he began to have problems with his neck, 
spine and knees.  The appellant related that he had been told 
by VA personnel that there was a relationship between the 
injury in service and his arthritis.  

The Board notes that in testimony and statements of record, 
the veteran reports seeing a physician for arthritic symptoms 
in or around 1986.  The appellant should therefore be 
instructed regarding the need to obtain those records, and if 
he replies that the treatment was obtained from VA, specific 
information necessary to obtain the records should be sought.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) 

Additionally, the Board observes that in a claim filed in 
February 1995, the appellant noted back treatment in 1995 at 
the Martinsburg, West Virginia VA facility.  It is shown, 
however, that only VA clinical records dating back to August 
1998 have been obtained at this point.  The veteran reports 
that he continues to receive treatment at the Martinsburg and 
Stephens City VA facilities.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and Board, even where they are not 
actually before the adjudicating body.  The currently 
available record suggests that relevant evidence in support 
of the veteran's claims may exist or could be obtained from a 
VA facility.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, all 
pertinent VA clinical data predating August 1995 and after 
March 2003 should be retrieved and associated with the claims 
folder. 

Finally, the veteran's service medical record show that he 
received treatment for his right knee in 1967 for complaints 
that included locking, instability and giving way.  A clinic 
note dated in September 1968 indicates that he sustained a 
shell fragment wound to the small of his back.  Given the 
veteran's current claims regarding the knees and ankylosing 
spondylitis, the Board finds that additional evidentiary 
development by way of an examination with medical nexus 
opinion should be obtained.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 
2005)) are fully complied with and 
satisfied.  This should include telling 
the veteran that any records of 
treatment since military service 
relating to arthritis of the lumbar or 
cervical spine could potentially 
represent new and material evidence and 
he should submit such records or enlist 
the RO's help in obtaining them.  He 
should be specifically told to submit 
all pertinent evidence in his 
possession.  He should also be 
instructed that medical opinion evidence 
of the type he testified about should be 
submitted to reopen his previously 
denied lumbar spine and cervical spine 
claims.  (He said that medical personnel 
had told him there was a relationship 
between current disability and injury in 
service.)

2.  All pertinent VA records prior to 
August 1998 and after March 2003 should 
be retrieved from the Martinsburg and 
Stephens City VA facilities and 
associated with the claims folder.

3.  After obtaining any additional 
evidence identified by the appellant, 
the RO should schedule the veteran for 
an orthopedic examination to determine 
the nature and etiology of any current 
ankylosing spondylitis and knee 
disability.  The examiner should 
thoroughly review the claims folder and 
a copy of this remand in conjunction 
with evaluating the appellant, including 
service medical records.  The examiner 
should specifically address the 
following:  Provide diagnoses for any 
current knee or spondylitis, and an 
opinion as to the medical probabilities 
that each diagnosed disorder is 
traceable to in-service injury or 
disease.  A complete rationale for the 
opinion expressed must be provided.

4.  Following completion of the 
requested development, the RO should 
readjudicate the issues on appeal.  If 
any action remains adverse to the 
appellant, he should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

